COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-212-CV
NO.
2-06-304-CV
 
COMANCHE PEAK RANCH, LLC                                             APPELLANT
 
                                                   V.
 
REPUBLIC PARTNERS III,
LLC, REPUBLIC                                  APPELLEES
ENERGY, INC., BURLINGTON RESOURCES 
OIL & GAS CO., LP, BROG, GP, INC., 
(GENERAL PARTNER OF BURLINGTON 
RESOURCES OIL & GAS CO., LP),COURTS 
K. CLEVELAND, JR. AND SARAH D. 
CLEVELAND                                                                                        
                                                                                                        
                                               ----------
                      FROM
THE 355TH COURT OF HOOD COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AAgreed
Motion To Dismiss Consolidated Appeals.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeals.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeals shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.




PER CURIAM
PANEL A: 
CAYCE, C.J.; WALKER and MCCOY, JJ. 

 
DELIVERED: 
January 11, 2007  




[1]See Tex. R. App. P. 47.4.